Title: From George Washington to William Heath, 22 June 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters Newburgh June 22.
                     1782
                  
                  By the Order of this day you will see the Army is to go into
                     Tents as soon as conveniently may be—The ground of Encampment for the
                     different Corps ought to be as contiguous to their present Cantonments as the
                     Nature of the ground will admit. I am Dear Sir Your Most Obedt Servant
                  
                     Go: Washington
                     
                  
               